Appellant most urgently insists that we did not get the full exent of the matter complained of in bill of exceptions No. 6. Upon mature reflection and more critical examination of said bill we are constrained to agree with his contention. This court has held that it is erroneous to permit the jury to taste liquor which is in evidence and upon whose intoxicating character the guilt of the accused depends. Dane v. State,36 Tex. Crim. 87; Brown v. State, 92 Tex.Crim. Rep.. In the case before us the State relied upon two witnesses who testified that they saw and tasted the liquor in question and that in their opinion it was intoxicating. Bill of exceptions No. 6 sets forth that after the evidence was concluded and the charge of the court read to the jury, the State's attorney, in the beginning of his argument, picked up one of the jars of liquor in evidence, and which was claimed by the State to have been found in appellant's possession, removed the lid and passed said jar around to the jurors and asked them to examine same, taste it "and see whether or not they thought it wasintoxicating liquor." The bill further shows that said liquor was passed to all the jurors, some of whom smelled it and some tasted it, to all of which an exception was taken. Except in those cases where by specific statutory direction the jury are given the right to become witnesses, such as the determination of handwriting, etc., it is manifestly wrong under our practice for any or all of the jurors to be called upon to exercise their own individual judgment in determining such issues as the one here involved. A weapon may not be introduced and the jury called upon, from their own inspection, handling and judgment, to thus decide whether it is deadly; either may a jury be made witnesses to decide whether a given liquor is intoxicating. From the language attributed to the district attorney in the bill of exceptions, which is approved without *Page 71 
qualification, it might be held to appear that said attorney himself was not satisfied upon the question of the intoxicating quality of the liquor and that he called upon the jury by tasting it to thus decide a disputed issue. Manifestly this was wrong. The language used by said attorney escaped our attention upon the original consideration of the case.
Believing that prejudicial error was committed and that we erred in our judgment of affirmance, same will be set aside, and the case now reversed and remanded.
Reversed and remanded.